Citation Nr: 0009151	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  96-24 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the amount of $3,192.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from October 1944 to May 1945.  
The veteran died in June 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision by the Committee 
on Waivers and Compromises (Committee) of VA's New York, New 
York, Regional Office (RO).  


FINDINGS OF FACT

1.  In November 1976, the appellant was notified that she had 
been awarded Section 306 death pension benefits.  

2.  In November 1988, the appellant was provided a VA Form 
21-8767 which informed her that it was her responsibility to 
promptly notify the VA of any changes in her income or net 
worth and that, when reporting income, she was to report the 
total amount and source of all income received.  

3.  In an October 1989 Section 306 Eligibility Verification 
Report (EVR), the appellant underreported her income.

4.  The overpayment of VA Section 306 improved death pension 
benefits in the amount of $3,192 was not due to the 
appellant's fraud, misrepresentation or bad faith.

5.  Creation of the overpayment was solely the appellant's 
fault; withholding of benefits or recovery would not nullify 
the objective for which benefits were intended; the appellant 
would be unjustly enriched if the benefits were not recovered 
since failure to make restitution would result in unfair gain 
to the appellant; the appellant did not change her position 
to her detriment and reliance on these VA benefits does not 
result in relinquishment of a valuable right or incurrence of 
a legal obligation; and repayment would not result in 
financial hardship.  


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the appellant; however, recovery of the 
overpayment of VA Section 306 improved death pension benefits 
in the amount of $3,192 would not be against equity and good 
conscience and, therefore, is not waived.  38 U.S.C.A. §§ 
5107, 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim as to this issue is well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that she has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In July 1976, the appellant applied for VA death benefits.  
In November 1976, she was notified that she had been awarded 
Section 306 death pension benefits.  Thereafter, the 
appellant indicated that she wanted to receive improved death 
pension benefits, but she was informed in a June 1970 letter, 
that it was more monetarily advantageous for her to continue 
to receive Section 306 death pension benefits.  In September 
1980, the RO requested that the appellant submit information 
regarding her total income and net worth.  Based on the 
information furnished by the appellant, the RO then 
determined that it would be was more monetarily advantageous 
for the appellant to receive improved death pension instead 
of Section 306 death pension.  In May 1981, the appellant was 
notified of this information and was informed that she could 
thereafter elect to receive improved death pension benefits.  
However, the appellant did not thereafter elect to receive 
improved death pension benefits; as such, her Section 306 
death pension benefits were continued.  

Thereafter, the appellant submitted annual EVRs.  In November 
1988, the appellant was provided a VA Form 21-8767 which 
informed her that it was her responsibility to promptly 
notify the VA of any changes in her income or net worth and 
that, when reporting income, she was to report the total 
amount and source of all income received.  

In October 1989, the appellant's annual EVR was received in 
which she reported that she had annual income from Social 
Security benefits as well as annual interest/dividend income 
of $540.  In October 1989, the appellant was again provided a 
VA Form 21-8767.  In October 1990, the appellant's annual EVR 
was received in which she reported that she had annual income 
from Social Security benefits as well as annual 
interest/dividend income of $565.  In October 1990, the 
appellant was again provided a VA Form 21-8767.  

In October 1991, the RO proposed to retroactively terminate 
the appellant's Section 306 death pension benefits effective 
January 1, 1990 because information was received showing that 
her income exceeded the statutory limitation for Section 306 
pension recipients in 1989.  In a subsequent January 1992 
Administrative Decision, it was determined that the appellant 
committed fraud by incorrectly reporting her income in 
October 1989.  Thereafter, in January 1992, the appellant was 
notified that her death pension benefits had been 
retroactively terminated effective January 1, 1990, and was 
later informed that an overpayment of $3192 had been created.  
The appellant does not dispute that she received additional 
interest/dividend income that she failed to report, but 
requests a waiver of the recovery of that overpayment.  

In a May 1995 decision, the Committee denied her request for 
waiver of the recovery of the overpayment at issue, however, 
the Committee did not find that she committed fraud.  
Specifically, the Committee found that the appellant did not 
commit fraud, misrepresentation or bad faith, however, the 
Committee further found that a recovery of the overpayment 
was not against the principles of equity and good conscience 
and denied her request for a waiver.  The appellant appealed 
that determination.

The Board agrees that the appellant did not commit fraud, 
misrepresentation or bad faith.  In cases where there is no 
fraud, misrepresentation, or bad faith on the appellant's 
part with respect to the creation of the overpayment at 
issue, and, therefore, waiver is not precluded pursuant to 38 
U.S.C.A. § 5302(a) (West 1991), in order to dispose of the 
matter on appeal, the Board must determine whether recovery 
of the indebtedness would be against equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. § 
5302(a) (West 1991) and 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1999).  The pertinent regulation in this case provides that 
the standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a) 
(1999).  The elements of equity and good conscience are as 
follows: (1) fault of debtor, where actions of the debtor 
contribute to creation of the debt; (2) balancing of faults, 
weighing fault of debtor against VA fault; (3) undue 
hardship, whether collection would deprive debtor or family 
of basic necessities; (4) defeat the purpose, whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended; (5) unjust 
enrichment, failure to make restitution would result in 
unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that her 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) 
(1999).  After consideration of the record and the applicable 
regulatory provisions, the Board finds that the appellant was 
at fault for not notifying the VA that her income level was 
higher.  As noted, she was provided a VA Form 21-8767 which 
informed her that it was her responsibility to promptly 
notify the VA of any changes in her income or net worth and 
that, when reporting income, she was to report the total 
amount and source of all income received.  However, she 
failed to comply with this notification and reported 
inaccurate information.  She did not provide any reason for 
providing this inaccurate information.  Accordingly, the 
Board finds that the appellant was solely at fault in the 
creation of the overpayment.  

In regard to whether  failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the appellant 
received benefits to which she had no legal entitlement.  
Moreover, other claimant's in similar circumstances would not 
have received any benefits.  As such, recoupment of those 
benefits would cause unjust enrichment to the debtor.  Also 
collection of the overpayment would not defeat the purpose of 
the benefit program as the appellant is not in receipt of any 
VA benefits at this time.  Likewise, there is no indication 
that the appellant's reliance on VA benefits resulted  in 
relinquishment of another valuable right. 

The Board has also considered whether the appellant would 
suffer undue financial hardship if forced to repay the debt 
at issue.  In April 1994, a financial status report was 
received from the appellant in which she indicated that her 
monthly expenses exceeded her monthly income by $40; however, 
she also indicated that she had $45,000 in cash in the bank 
as well as $10,000 in stocks and bonds.  Since that time, the 
appellant indicated that she had $8,800 in medical costs and 
$3,000 in credit card bills.  In addition, her representative 
indicated that her net worth level is currently below 
$25,000.  The Board notes that even considering the recent 
updates to her financial information, the appellant still has 
income to repay the VA debt.  In addition, the appellant has 
not supplied evidence which would suggest that her 
indebtedness to the Government should not be afforded the 
same consideration and attention she provides to her other 
obligations, particularly the credit card creditors.  In 
light of the foregoing, the Board is unable to conclude that 
there is financial hardship in this case.  

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).


ORDER

The appeal is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 



